OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS^U


                 PEMALTY FOR                              02 1R

2/11/2015        PRIVATE USE" i                           0006557458     FEB13 2015
                                                          MAILED FROM ZIP CODE 78701
BROOKS, JAMES                 Tr. Ct. No. 622907-B                           .
                                                                          WR-72,691-02
This is to advise that the Court has denied without written, order the application for
writ of habeas corpus on the findings of the trial court without a hearing.       -3
                                                                       Abel Acosta, Clerk

                             JAMES BROOKS
                             POLUNSKY UNIT - TDC #623970

  «                          3872 FM 350 S.    •'S-^Si
                             LIVINGSTON, TX 77351* '""
                                                                          REF




                                                                                       -«i